Pfeifer, J.,
dissents.
{¶ 20} I dissent from the majority’s holding that a police officer’s observations of an incorrectly administered field sobriety test can be used as evidence against an accused. Field sobriety tests are not like breath or blood tests, where results are generated by an apparatus. The results of a field sobriety test are generated from the observations of the officer. There’s nothing fed into a computer with an objective result printed out. The results are the officer’s observations. Labeling an officer’s observations “test results” and making them inadmissible, but calling them “observations” and making them admissible, is inconsistent.
{¶ 21} Of course, an officer’s observations not related to the administration of a sobriety test should be admissible. The officers in these cases, for instance, *86noted that the accuseds smelled of alcohol and exhibited glassy eyes and slurred speech. But we cannot have an officer testifying that he just happened to observe an accused’s attempt to walk heel-to-toe in a straight line, and noticed a little wobbling. Are juries to believe that an accused would voluntarily stand on one leg and count while an officer was coincidentally observing?
Andrew J. Hinders, Mercer County Prosecuting Attorney, and Matthew K. Fox, Assistant Prosecuting Attorney, for appellant in case No. 2002-1807.
James A. Tesno, for appellee in case No. 2002-1807.
Peter B. Ruffing, Delaware City Prosecutor, and Kyle Rohrer, Assistant City Prosecutor, for appellee in case No. 2002-2015.
Saia & Piatt, P.L.L., Jon J. Saia and Brian C.M. Forbes, for appellant in case No. 2002-2015.
William F. Schenck and Elizabeth A. Ellis, urging reversal in case No. 2002-1807 and urging affirmance in case No. 2002-2015, for amicus curiae Ohio Prosecuting Attorneys Association.
{¶ 22} To a trier of fact, an officer’s observations will carry virtually the same weight as field sobriety test results. The majority therefore effectively guts this court’s decision in State v. Homan (2000), 89 Ohio St.3d 421, 732 N.E.2d 952.